                                                                Case 8:20-cv-00657-JVS-ADS Document 26 Filed 02/26/21 Page 1 of 2 Page ID #:620


                                                                 1   JOHN E. PEER - State Bar No. 95978
                                                                     jpeer@wpdslaw.com
                                                                 2   KATY A. NELSON - State Bar No. 173759
                                                                     jmontoya@wpdslaw.com
                                                                 3   WOOLLS PEER DOLLINGER & SCHER
                                                                     A Professional Corporation
                                                                 4   One Wilshire Building
                                                                     624 South Grand Avenue, 22nd Floor
                                                                 5   Los Angeles, California 90017
                                                                     Telephone: (213) 629-1600
                                                                 6   Facsimile: (213) 629-1660
                                                                 7   Attorneys for Defendant
                                                                     Williamsburg National Insurance Company
                                                                 8
                                                                                              UNITED STATES DISTRICT COURT
                                                                 9
                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                10

                                                                11
    One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                                     G & J HEAVY HAUL, INC., a California         Case No.: 8:20−cv−00657 JVS (ADSx)
                                                                12   corporation; GORDON BARRETT
                                                                     ARCHER,                                      JUDGMENT
                                                                13
                  Los Angeles, California 90017




                                                                                                                  Date:              February 8, 2021
                   A Professional Corporation




                                                                14               Plaintiff,                       Time:              1:30 pm
                                                                                                                  Ctrm:              10C
                                                                15    v.
                                                                                                                  Filing Date:       Dec. 2, 2019
                                                                16 WILLIAMSBURG NATIONAL                          Trial Date:        June 29, 2021
                                                                   INSURANCE COMPANY, a Michigan                  Discovery Cut-off: March 15, 2021
                                                                17 company,,                                      Motion Cut-off: May 10, 2021
                                                                18               Defendants.
                                                                19

                                                                20         After consideration of the papers in support of and in opposition to defendant
                                                                21   Williamsburg National Insurance Company’s Motion for Summary Judgment or, in
                                                                22   the alternative, Partial Summary Judgment, this court orders summary judgment in
                                                                23   favor of defendant.
                                                                24

                                                                25
                                                                     DATED: February 26, 2021       By:
                                                                26
                                                                                                             United States District Judge
                                                                27
                                                                                                             James V Selna
                                                                28
                                                                                                              1
                                                                                                                                    CASE NO : 8:20−CV−00657 JVS (ADSX)
                                                                                                                                                [PROPOSED] JUDGMENT

797098.1
                                                                Case 8:20-cv-00657-JVS-ADS Document 26 Filed 02/26/21 Page 2 of 2 Page ID #:621


                                                                 1

                                                                 2

                                                                 3

                                                                 4

                                                                 5

                                                                 6

                                                                 7

                                                                 8

                                                                 9

                                                                10

                                                                11
    One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                                12

                                                                13
                  Los Angeles, California 90017
                   A Professional Corporation




                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28
                                                                                                           2
                                                                                                                               CASE NO : 8:20−CV−00657 JVS (ADSX)
                                                                                                                                           [PROPOSED] JUDGMENT

797098.1
